Gill, J.
— Plaintiff, as landlord, sued the defendant, Braden, his tenant, for rent, and attached certain corn grown on the premises. Hicks interpleaded, *319claiming a portion of the attached corn. During the pendency of the action, the corn, on the order of the court, was' sold, as in the case of perishable property, and it would seem that at the trial of the interplea the sheriff held the proceeds of the sale.
The issues on the interplea were tried by the court, sitting as a jury, and the following finding and judgment was rendered: “Now, on this eleventh day of May, it being the tenth day of the May term of this court, for A., D. 1893, this cause comes on to be heard upon the interplea herein and the answer thereto; and the court, having heard the evidence, doth find that the corn in controversy in said interplea was the property of the interpleader, and wrongfully seized and sold by plaintiff, under attachment against defendant, Braden, and had been wrongfully converted to plaintiff's use, and that the value thereof was and is $115. It is, therefore, ordered and adjudged by the court that John Hiclrs, interpleader herein, recover of George R. Williams, plaintiff in said cause, the sum of $115 and his costs in this cause, and have execution therefor." Plaintiff appealed.
The foregoing judgment was clearly outside and beyond the issues in the case. The only issue between the plaintiff and interpleader was, whether or not the corn was the property of the interpleader. This, and nothing more, was for decision in the controversy between the attaching plaintiff and the inter-pleader, Hicks. The trial court erred in rendering a money judgment, as in a case of trespass, against the plaintiff. Hewson v. Tootle, 72 Mo. 632; Mills v. Thomas, 61 Mo. 415; Nolan v. Deutsch, 23 Mo. App. 1; Rindskoff v. Rogers, 34 Mo. App. 126.
If the property was, by the court’s order, sold as perishable during the litigation, then, if the inter-pleader should prevail in the action, he would be enti*320tied to the proceeds of the sale. Nolan v. Deutsch, supra.
Judgment reversed and cause remanded.
All concur.